Citation Nr: 1209329	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in May 2007 and October 2007of the Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefits sought on appeal.  The May 2007 rating decision granted service connection for diabetes mellitus and denied the Veteran's claim of entitlement to service connection for hypertension.  The October 2007 rating decision confirmed and continued the previous denial of service connection for hypertension and denied service connection for erectile dysfunction.  The appellant appealed the denials of service connection to the Board, and the case was referred to the Board for appellate review.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Erectile dysfunction is not the result of disease or injury incurred during active service, nor is it caused or aggravated by a service-connected disorder. 


CONCLUSION OF LAW

Erectile dysfunction was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

DUTIES TO NOTIFY AND ASSIST

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by an August 2007 letter.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in October 2007.  Although the August 2007 letter did not include notice regarding disability ratings and effective dates, the Board finds that there is no prejudice to the Veteran in proceeding with the appeal of the issue of entitlement to service connection for erectile dysfunction.  As discussed further below, the claim for service connection is being denied herein.  As such, no disability rating or effective date will be assigned.  Therefore, the failure to notify the Veteran with respect to these aspects of his claim is no more than harmless error.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and a VA examination report are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the September 2007 VA examination obtained in this case is adequate as it pertains to the service connection claim for erectile dysfunction, as it is predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, a review of the claims file, to include all pertinent medical records, and it contains a medical opinion with adequate rationale.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements regarding his claims.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 , 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for erectile dysfunction.  Although the Veteran appears to be primarily contending that his erectile dysfunction is secondary to his service-connected diabetes mellitus, the Board will address his claim on both a direct and secondary basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (finding that all theories of entitlement, both direct and secondary, must be considered when adjudicating service connection claims).

The Veteran's service treatment records, to include the separation examination, are absent for complaints, treatment, findings, or diagnoses of erectile dysfunction.  Thus, there was no showing of erectile dysfunction during the Veteran's military service. 

In a November 2006 VA Form 21-4138, the Veteran's private physician notes that the Veteran had been under the physician's care for diabetes mellitus, hypertension and hyperlipidemia, which had been diagnosed since 1995.  

Private treatment records dating from 2001 to 2006 show ongoing treatment for hypertension and diabetes mellitus.  A June 2005 private treatment record notes a diagnosis of sexual dysfunction.  

In his May 2007 claim for service connection, the Veteran indicated that he has had erectile dysfunction "for several years."

A September 2007 VA examination report indicates that the Veteran's diabetes mellitus was diagnosed in 1992.  It was also noted that the Veteran has had erectile dysfunction for five years.  He was noted to be on the medication Cialis, which allows him to have effective intercourse.  It was noted that the Veteran has a 25-year history of drinking one-fifth bourbon or scotch daily.  He stopped drinking in 1992.  He has a 60 pack-year history of smoking, which he also stopped in 1992.  The diagnoses were diabetes mellitus, hypertension, and erectile dysfunction.  The examiner opined, after carefully reviewing all the records, that it is less likely as not that the Veteran's erectile dysfunction is secondary to the diabetes mellitus because the erectile dysfunction is due to smoking and alcoholism.  The examiner further opined that the erectile dysfunction is not aggravated by the diabetes mellitus because the erectile dysfunction responds well to Cialis.  

In his November 2007 notice of disagreement, the Veteran argued that his private physicians have told him that his erectile dysfunction is related to his diabetes mellitus.  He stated that the erectile dysfunction has been present since his diagnosis of diabetes mellitus.  He stated that the diabetes mellitus began in 1992 and the erectile dysfunction began in 1993.  

With respect to the claim for service connection for erectile dysfunction on a direct basis, the Board notes that the service treatment records do not reflect any findings or complaints related to erectile dysfunction.  The separation examination also does not reflect any such findings or complaints.  Indeed, the Veteran does not contend that he had erectile dysfunction during service.  Therefore, the Board finds that erectile dysfunction was not present during service.

The post-service medical evidence first documents erectile dysfunction as being present in June 2005, which is over 30 years after discharge from service.  The Veteran does not allege that he has had erectile dysfunction continuously since service.  Moreover, there is no medical evidence showing that the current erectile dysfunction is in any way related to military service.  The Veteran does not even contend that this is the case.  As such, there is no basis on which to grant the claim on a direct basis.

With respect to the claim on a secondary basis, the Veteran contends that his erectile dysfunction is due to his service-connected diabetes mellitus.  In support of his claim, he stated that his private doctors told him that his erectile dysfunction is related to his diabetes mellitus.  However, none of the medical evidence of record supports such a theory.  Specifically, none of the private medical evidence contains any opinion as to the etiology of the erectile dysfunction.  

In September 2007, the Veteran underwent a VA examination in conjunction with his claim.  The examiner stated that the claims file was reviewed.  The examiner indicated that the Veteran has a 25-year history of drinking one-fifth of bourbon or scotch daily, which he stopped in 1992.  It was also noted that the Veteran has a 60 pack-year history of smoking, which he also stopped in 1992.  The examiner determined that it is less likely as not that the Veteran's erectile dysfunction is secondary to his diabetes mellitus.  Instead, the examiner opined that the erectile dysfunction is due to the Veteran's smoking and alcoholism.  The examiner further opined that the erectile dysfunction is not aggravated by the diabetes mellitus because it responds well to the medication Cialis.

The Veteran's representative has argued that the lengthy time between the Veteran's cessation of smoking and drinking (which is stated by the Veteran to be in 1992) and the onset of the erectile dysfunction (which is shown in the objective medical evidence to be in 2005) make it questionable that the two are related.  The Board points out that the Veteran, in his May 2007 claim for service connection for erectile dysfunction, stated that it had been present "for several years."  However, in his November 2007 notice of disagreement, he stated that his erectile dysfunction began in 1993.  He argued that because the erectile dysfunction began so near in time to the onset of the diabetes mellitus (which, also in his November 2007 notice of disagreement, he claims began in 1992), it cannot be related to his smoking and drinking.  If the erectile dysfunction had been related to his smoking and drinking, he believes it would have manifested much earlier in life.

Initially, the Board notes that the Veteran's self-reported history of the onset of his erectile dysfunction has changed at different points during the period of the claim.  He has stated that it began in 1993, he stated in May 2007 that he had had it for "several years," and the only medical evidence of record indicates that it had its onset in June 2005.  Additionally, the Board notes that in his September 2006 claim, for service connection for diabetes mellitus, the Veteran indicated that his diabetes mellitus began in 1996.  If the Board were to accept that the erectile dysfunction actually began in 1993 and his diabetes mellitus actually began in 1996, the erectile dysfunction would have predated, and thus not been caused by, the diabetes mellitus.  Regardless, the September 2007 VA examiner, who reviewed the claims file and examined the Veteran, opined, without regard to the date of onset of the erectile dysfunction or diabetes mellitus, that the erectile dysfunction is less likely as not due to his diabetes mellitus and more likely as not due to other factors, namely the Veteran's history of alcohol use and smoking.  The Board finds the examiner's opinion to be adequately supported.

Additionally, the examiner opined that the erectile dysfunction is not aggravated by the service-connected diabetes mellitus.  The examiner reasoned that this is so because the erectile dysfunction responds well to the medication Cialis.  Therefore, the claim also fails on the aggravation prong of the secondary service-connection claim.

In conclusion, although the Veteran has been shown to have a erectile dysfunction, the Board finds that the Veteran's erectile dysfunction has not been shown to be related to service, or to his service-connected diabetes mellitus.  The service medical records are absent for any indications of erectile dysfunction.  Indeed, the Veteran does not allege that erectile dysfunction was present during service.  Further, the most persuasive evidence indicates that the erectile dysfunction is more likely related to the Veteran's 60 pack-year history of smoking and 25 year history of drinking one-fifth bourbon or scotch daily.  Although the Veteran might sincerely believe that his erectile dysfunction is related to his service-connected diabetes mellitus, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis because this is the kind of matter that requires medical evidence and is not capable of lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr, 21 Vet. App. at 309..  As such, service connection must be denied. 38 C.F.R. §§ 3.303 (2010); 3.310 (2006). 

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  


ORDER

Service connection for erectile dysfunction is denied.


REMAND

Reason for remand:  To obtain a clarifying medical opinion.

In his October 2006 claim, the Veteran indicated that his hypertension began in 1996, at the same time as his diabetes.  In a November 2006 VA Form 21-4138, the Veteran's private physician notes that the Veteran had been under the physician's care for diabetes mellitus, hypertension and hyperlipidemia, which had been present since 1995.  

Private treatment records dating from 2001 to 2006 show ongoing treatment for hypertension and diabetes mellitus.  

A September 2007 VA examination report notes that the Veteran's diabetes was diagnosed in 1992.  It was also noted that the Veteran has hypertension.  He has no heart problems, no edema, and he has never been on hemodialysis.  It was noted that hypertension was diagnosed in 1991 when the Veteran was feeling very dizzy.  The examiner found no evidence of hypertensive heart disease and no atherosclerotic complications of hypertension.  The diagnoses included diabetes mellitus and hypertension.  The examiner opined, after carefully reviewing all the records, that it is less likely as not that the Veteran's hypertension is secondary to his diabetes mellitus.  The rationale is that the diagnosis of hypertension predates the diagnosis of diabetes and the hypertension is not aggravated by the diabetes mellitus because there is no renal disease or heart disease.  

In November 2007, the Veteran argued that his private physicians have told him that his diabetes has aggravated his hypertension.  He stated that his diabetes mellitus began in 1992.  

The Board finds that the November 2007 VA examiner's opinion that it is less likely as not that the Veteran's hypertension is secondary to his service-connected diabetes mellitus is not adequately supported by the evidence of record.  Specifically, the examiner's basis for the stated medical opinion is that the onset of the hypertension was prior to the onset of the diabetes mellitus.  Because the examiner felt that the hypertension predated the diabetes mellitus, the examiner determined that it was not caused by the diabetes mellitus.  The examiner noted a date of onset of diabetes mellitus in 1992 and a date of onset of hypertension in 1991.  After review of the record, the Board cannot conclude that the evidence supports a finding of such dates of onset of these two disabilities.  In this regard, the Board notes that in his September 2006 claim for service connection for diabetes mellitus and hypertension, the Veteran stated that his diabetes and hypertension each began in January 1996.  Moreover, there is a November 2006 letter from a private physician, which notes that the Veteran had treated for hypertension and diabetes mellitus, which began in 1995.  Although the Board recognizes that the Veteran himself may have stated at the VA examination that his diabetes mellitus began in 1992 and his hypertension began in 1991, he also stated different dates of onset of such disabilities at different times in the claims process, and the objective medical evidence of record does not confirm the dates of onset of the disabilities used by the VA examiner to justify the opinion stated in the VA examination report.  As such, a remand is necessary in order to obtain a clarifying medical opinion.  The examiner should be requested to provide an opinion regarding whether it is at least as likely as not that the Veteran's hypertension is caused by the diabetes mellitus, assuming they were both diagnosed in 1995, as can only be concluded by the objective medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2007 VA examiner, if that examiner is available.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's hypertension is caused by the service-connected diabetes mellitus.  The examiner should carefully review the claims file and note the November 2006 private physician's statement indicating the onset of both hypertension and diabetes mellitus in 1995.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the September 2007 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinion.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


